Citation Nr: 1102467	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD), previously claimed as entitlement to service 
connection for bipolar disorder and substance abuse, and if so 
whether the reopened claim may be granted.

2.  Entitlement to service connection for pes planus/flat feet.

3.  Entitlement to service connection for a back disorder and 
scoliosis, to include as secondary to pes planus/flat feet. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010 at a Travel Board hearing at the RO; a transcript 
is of record.

The issue of service connection for PTSD, previously claimed as 
entitlement to service connection for bipolar disorder and 
substance abuse, on the merits, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  In an April 2005 decision, the RO denied service connection 
for bipolar disorder and substance abuse.  The Veteran did not 
appeal that rating decision, and it became final.

2.  The evidence added to the record since the April 2005 RO 
decision bears directly and substantially upon the issue of 
service connection PTSD, previously claimed as entitlement to 
service connection for bipolar disorder and substance abuse.  In 
addition, it raises a reasonable possibility of substantiating 
the claim, and is, by itself or in conjunction with evidence 
previously assembled, so significant that it must be considered 
in order to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim

3.  Prior to the promulgation of a decision in the present 
appeal, in an October 2010 written statement, the Veteran 
withdrew his appeal as to the denial of service connection for 
pes planus/flat feet.

4.  Prior to the promulgation of a decision in the present 
appeal, in an October 2010 written statement, the Veteran 
withdrew his appeal as to the denial of service connection for a 
back disorder and scoliosis, to include as secondary to pes 
planus/flat feet.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 2005 decision, wherein the 
RO denied service connection for bipolar disorder and substance 
abuse, is new and material; thus, the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2010).

2.  Because the Veteran has withdrawn his appeal relating to the 
issue of service connection for pes planus/flat feet, the Board 
does not have jurisdiction to consider that claim.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).

3.  Because the Veteran has withdrawn his appeal relating to the 
issue of service connection for a back disorder and scoliosis, to 
include as secondary to pes planus/flat feet, the Board does not 
have jurisdiction to consider that claim.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.101, 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In August 2006 and October 2009 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the January 2007 rating decision, June 2008 
SOC, August 2009 SSOC, and June 2010 SSOC explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the August 2006 and October 2009 letters which VA 
sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and VA must notify the claimant of the evidence and information 
that is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Such notice was 
provided in the August 2006  letter to the Veteran.

The regulation at 38 C.F.R. § 3.304(f) provides that the Board 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor.  Such notice was provided in the August 2006 letter 
to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Evidence, Factual Background, and Analysis

A.  New and Material Evidence for Service Connection for PTSD

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated, 
in the context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
With respect to the second element, if the evidence shows that 
the Veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the Veteran engaged 
in combat but the claimed stressor is not related to such combat, 
there must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In addition, a recently-issued regulatory amendment, to be 
codified at 38 C.F.R. § 3.304(f)(3), provides as follows as to 
the acceptance of alleged stressors:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the 
regulation is effective, in pertinent part, for all claims 
pending at the Board on July 13, 2010.


The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
American Psychiatric Association Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. 1994, (DSM-IV), as the 
source for criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.

Cases involving allegations of non-combat personal assault fall 
within the category of situations in which it is not unusual for 
there to be an absence of service records documenting the events 
of which the veteran complains.  Therefore, evidence from sources 
other than the veteran's service records may be used to 
corroborate an account of a stressor incident.  See, e.g., Patton 
v. West, 12 Vet. App. 272, 281 (1999).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(3).

The Court of Appeals for Veterans Claims has pointed out that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis."  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-
(9)).  The Court has also held that these provisions of M21-1, 
which provide special evidentiary procedures for PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 
(1998); Cohen, supra.

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR).  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 
(2008), entitled "Developing Claims for Service Connection for 
PTSD Based on Personal Trauma."

Evidence of behavioral changes following the claimed assault is 
one type of relevant evidence that may be found.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record). 

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An April 2005 rating 
decision denied service connection for bipolar disorder and drug 
abuse.  The Veteran did not appeal that rating action in a timely 
manner, and it therefore became final.  In July 2006, the Veteran 
filed a request to reopen the previously denied claim, now 
characterized as service connection for PTSD.

Summarizing the evidence of record at the time of the April 2005 
rating decision, the Veteran's service treatment records (STRs) 
show that in August 1971 he had a headache that was classified as 
a probable tension headache.  In September 1971 he asked to speak 
to a medical officer concerning a personal problem.  He claimed 
that he "could not take the Army", and wanted to see a 
psychiatrist.  In March 1972 he complained of pain in his neck 
muscles for two weeks.  Later in March 1972 he complained of 
headaches that had persisted for one week.  A March 1972 physical 
examination was normal.  At April 1972 dental treatment the 
Veteran complained of pain in tooth 19 after being struck.  There 
was no evidence of traumatic damage to the tooth.  He had 
previously complained of pain in the same tooth in January 1972.  
The STRs indicate that two days later in April 1972 the Veteran 
complained of pain the jaw after being struck three days before.  
He indicated on a form in April 1972 that there had been no 
change in his medical condition since the March 1972 examination.  
On an October 1974 medical history report for his reserve service 
the Veteran indicated that he had had trouble falling asleep 
since 1971.  An October 1974 physical examination was normal.

The Veteran's service personnel records indicate that he was 
absent without leave (AWOL) from an afternoon field wireman 
course in February 1972, that he was also AWOL for two days in 
March 1972 and was apprehended by a civilian police department, 
and that was counseled on his performance a few days later.  He 
was discharged for unsuitability under Article 635-212.  
Discharge was recommended due to character and behavior 
disorders.  It was noted that the Veteran had a history of 
inadaptability due to emotional deficiencies, personality, and 
maturity.  He was not amenable to any form of punishment, 
retraining or rehabilitation within the military setting.  
Furthermore, his poor performance was noted to be the result of 
his character and behavior disorder.  His immaturity caused him 
to be AWOL or ignore stressful situations.  His behavior was not 
intentional but was due to an incapacity to become a satisfactory 
soldier within the meaning of unsuitability.  It was noted that 
the Veteran had been subjected to non-judicial punishment twice 
under Article 15 of the Uniform Code of Military Justice.

The post-service treatment notes indicate that in March 1998 the 
Veteran was a VA in-patient for two days and was diagnosed with 
dysthymia superimposed with adjustment disorder with mixed 
emotional features.  It was noted that he had been followed for 
depression on an out-patient basis since May 1997.  The Veteran 
was hospitalized after putting a gun in his mouth following a 
fight with his wife.  He had been feeling depression that was 
triggered by environmental stressors.  June 2001 VA treatment 
notes indicate that he had recently stopped using cocaine and was 
seeking support for his new, sober lifestyle.  He was on 
medication for bipolar disorder and compulsiveness, and thought 
that his current regimen was good.

February 2003 VA treatment notes indicate that the Veteran 
complained of depression.  He said that he was first seen in 1973 
for alcohol and drug abuse, suicide, and anger management.  His 
most recent treatment was in September 2002.  He reported serving 
in the Army from 1970 to 1972 and experiencing heavy combat in 
Vietnam.  (In fact, the Board notes that the Veteran's service 
began in June 1971 and that his personnel records show that he 
did not serve in Vietnam.)  At the February 2003 VA treatment the 
Veteran was diagnosed with major depressive disorder, 
polysubstance dependence, and rule out PTSD.  At December 2004 
treatment his diagnosis was major depressive disorder and 
marijuana abuse.

Regarding the evidence of record submitted in conjunction with 
the Veteran's request to reopen his claim, he has continued VA 
treatment.  At July 2005 VA treatment the Veteran said that the 
need to protect himself stemmed from his severely abusive 
childhood, which was likely exacerbated by his combat experience 
and being in a marriage in which he was abused for 18 years. 

The Veteran underwent a psychological evaluation in September 
2005 as part of a Social Security claim.  He acknowledged that 
his past reports of having been in Vietnam were not true.  He 
indicated that he had been discharged from the Army for being 
unable to adjust to Army life.  The examiner diagnosed the 
Veteran with anxiety disorder, NOS (not otherwise specified), 
dysthymic disorder, and polysubstance dependence, in full 
sustained remission, by report.

At December 2005 VA treatment, the Veteran's diagnosis was PTSD, 
chronic, and major depression.  At June 2007 treatment the 
diagnosis was PTSD, major depressive disorder, recurrent, and 
marijuana abuse.  The Veteran indicated that he had served in 
Vietnam and that he had experienced some physical abuse while in 
the Army.  Symptoms included isolation, anger, difficulty being 
around other people, difficulty sleeping, bizarre dreams, and 
poor appetite.

The Veteran wrote in a June 2007 statement that he never used 
drugs until he was slipped "acid" at Fort Ord.  On a stressor 
statement, he wrote that his first stressor was being verbally 
abused by a drill instructor, being forced to wear uncomfortable 
arch supports, and being sent to a special training camp to lose 
weight.  The second alleged stressor was being given drugs to 
lose weight and being mistreated in the mess hall by other 
soldiers while in the special training camp.  The third stressor 
was seeing three men use drugs from his company and then running 
into them off base.  He said the men beat the Veteran up, and he 
was helped by two people from the town, who took care of him for 
two days.  He said he was then arrested by the town police for 
being AWOL and was taken back to his base, where he was punished.  
The fourth stressor was seeing people injure themselves during 
training that involved climbing poles, which then caused him to 
go AWOL when it was time for him to participate in the training.

The Veteran has continued VA treatment, where he has been 
diagnosed with PTSD.  At March 2008 and August 2008 treatment the 
Veteran reported that his PTSD diagnosis stemmed from an incident 
in which he observed a drug deal, causing him to be attacked and 
knifed.  

At April 2009 VA treatment the Veteran described being knifed 
off-post and having his food laced with acid.  He indicated that 
as a child he was passed around from uncle to uncle, and that 
they beat him and treated him like a slave.  His diagnosis at 
this VA treatment was anxiety disorder, NOS.  At 2010 VA 
treatment the Veteran's diagnosis included PTSD.  September 2010 
VA treatment notes indicate that he had had a hard time getting 
over what happened to him in service.  He reported being 
threatened in a class involving climbing a pole during his 
service by soldiers he knew were involved in drugs, and being 
jumped and stabbed by the same men.  The Veteran also indicated 
that the police in the town near base planted drugs on him when 
he was AWOL for two days.

The Veteran wrote in a stressor statement submitted at the 
October 2010 hearing that he walked into a drug deal in the 
barrack restroom, and that the men involved later caused him to 
fall when climbing up a pole during training.  He then skipped 
the afternoon class.  He also wrote of being attacked and stabbed 
by the men off base, causing him to be AWOL and get picked up by 
the police.  He indicated that he did not say anything about it 
because he did not trust anyone.  At the October hearing the 
Veteran testified that he did not report the men who attacked him 
because they were all supposed to be sent to Vietnam together.  
He also indicated that he had treatment at a VA facility in 
Danville, Illinois, in the 1970s.  The Board notes that the RO 
attempted to obtain these records and that they are not 
available.

The Board finds that the evidence received since the April 2005 
denial of the claim is relevant to and probative of the issue as 
to whether the Veteran has service-connected PTSD.  Taking this 
evidence as credible, for the sole purpose of the request to 
reopen, it is found that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  Where 
there is such evidence, "[t]his does not mean that the claim 
will always be allowed, just that the case will be reopened and 
the new evidence considered in the context of all other evidence 
for a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).

As discussed above, it is not unusual for there to be an absence 
of service records documenting events such as the threats and 
beatings which the appellant alleges.  Therefore, evidence from 
sources other than the Veteran's service records may be used to 
corroborate an account of a stressor incident.  See Patton, 12 
Vet. App. 272.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

The objective evidence of record does not support a finding that 
the Veteran engaged in combat with the enemy.  "Engaged in 
combat with the enemy" has been defined as requiring that a 
veteran have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  In the 
instant case, the evidence fails to document that the Veteran 
engaged in combat, as shown by the lack of foreign service.  
Furthermore, the record does not show that any of his alleges 
stressors are due to fear of hostile military or terrorist 
activity.  Therefore, the Veteran's alleges stressors must be 
verified.  See 38 C.F.R. § 3.304(f).

The Veteran has given consistent accounts of the incident in 
which he was AWOL for two days, and his service personnel records 
show that he was AWOL as he reported.  This is the only incident 
during the Veteran's service in which he was AWOL for such a 
length of time, and it occurred near the end of his service, 
showing a decline in his performance.  Therefore, resolving 
reasonable doubt in his favor, he Board finds that the incident 
in which the Veteran was attacked off-base, causing him to be 
AWOL for two days, has been confirmed.  See Patton, 12 Vet. App. 
272.  

The record contains contradictory accounts from the Veteran as to 
whether he was actually forced to fall by the same men who later 
attacked him in a training exercise involving climbing a pole, 
whether the men threatened him that they would make him fall, 
causing him to be AWOL from the training, or whether he was AWOL 
because he had seen others being injured performing the same 
exercise.  The Board notes that the Veteran's STRs show that he 
was AWOL from a training exercise in February 1972, that in March 
1972 he complained of pain in his neck muscles for two weeks, and 
that he was treated after hitting his jaw in April 1972.  If he 
was AWOL in February 1972 from the afternoon class because the 
men made him fall in the morning, the record does not show that 
he was treated for the fall.  The Board finds that, giving the 
benefit of the doubt to the Veteran, the record shows that he had 
a fear of bodily harm from the training involving climbing the 
pole and that there was an incident in which he went AWOL rather 
than participate.  Therefore, that training also constitutes a 
valid stressor.  See Patton, 12 Vet. App. 272.  

The Board cannot find that the incident in which the Veteran's 
food was laced with "acid" was a valid stressor, because the 
record does not contain any verification that it occurred.  The 
Veteran indicated at the October 2010 hearing that his coffee was 
laced and that he was taken to the clinic.  However, his STRs do 
not contain any treatment for such an incident, and the 
disciplinary records in his service personnel records do not 
mention it.  Thus, the Veteran's accounts are not supported by 
the objective evidence of record, such as the STRs, personnel 
records, or accounts from others.  See 38 C.F.R. § 3.304(f)(3).  
Furthermore, the alleged stressor is not such that it could be 
verified by Joint Services Records Research Center (JSRRC) or 
other official means.  

Furthermore, the incidents of verbal abuse from drill 
instructors, being forced to wear uncomfortable arch supports, 
being sent to a special training camp to lose weight, being given 
drugs to lose weight, and being mistreated in the mess hall by 
other soldiers while in the special training camp are not for 
consideration as stressors for the purposes of the PTSD claim.  
This is because, although all of those incidents as described 
could be stressful, the Veteran testified in October 2010 that 
the issues involving the special training camp resolved as soon 
as he finished it, and there is nothing in the record verifying 
the other alleged stressors.  While the Board respects the 
apparent sincerity of the Veteran's assertions and sympathizes 
with him, the law requires verification or corroboration of such 
claimed stressors when, as in the current case, there is no 
support in the record of his having participated in combat or 
been threatened by enemy forces.  See 38 C.F.R. § 3.304(f)(3).  
Furthermore, the alleged stressors are not such that they could 
be verified by JSRRC or other official means.

Therefore, the Board finds that, with consideration of the 
doctrine of giving the benefit of the doubt to the Veteran, the 
stressors involving being attacked off-base by men from his unit 
and the training exercise involving climbing a pole, and no other 
alleged stressor events, have been verified.  See Patton, 12 Vet. 
App. 272.  

B.  Service Connection for Pes Planus/Flat Feet and a Back 
Disorder/Scoliosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2010).

By a January 2007 rating decision, the RO denied the Veteran's 
claim for service connection for PTSD, pes planus, and a back 
disorder.  The Veteran filed a Notice of Disagreement as to that 
determination, an SOC was issued in June 2008, and he perfected 
his appeal by filing a VA Form 9 in August 2008.  In an October 
2010 written statement, the Veteran withdrew his appeal for 
service connection for pes planus/flat feet and a back disorder 
and scoliosis, to include as secondary to pes planus/flat feet.

Hence, there remain no allegations of errors of fact or law for 
appellate consideration on these two issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for PTSD, previously claimed as 
entitlement to service connection for bipolar disorder and 
substance abuse, is reopened, and to that extent only the claim 
is granted.

The appeal for service connection for pes planus/flat feet is 
dismissed.

The appeal for service connection for a back disorder and 
scoliosis, to include as secondary to pes planus/flat feet, is 
dismissed.


REMAND

The record shows that the Veteran has been diagnosed with PTSD at 
VA treatment.  However, at some of those treatment sessions he 
incorrectly asserted that he was a Vietnam combat veteran.  
Furthermore, the treating providers did not indicate that they 
were considering only the verified stressors of the Veteran's 
being attacked off-base by men from his unit and the training 
exercise involving climbing a pole, in making their diagnoses.  
Therefore, the Veteran's claim must be remanded to schedule an 
examination which considers whether a diagnosis of PTSD can be 
supported based on the confirmed stressors.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
additional evidence, not already of record, 
which pertains to his claim for service 
connection for PTSD, and, if necessary, 
provide authorization to enable the RO to 
obtain such evidence.  Invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the types of evidence 
that it is his ultimate responsibility to 
submit.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or the 
time period for the Veteran's response has 
expired, arrange for the Veteran to undergo 
VA examination to evaluate his PTSD or other 
mental disorder(s).  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner.  The report of the 
examination should include indication that 
the claims file records were reviewed, and 
should include discussion of the Veteran's 
service treatment records, his documented 
history, and his history and contentions 
regarding his claimed PTSD or other mental 
disorder.  All indicated special studies 
deemed necessary should be conducted.

a.  The examiner should provide a 
definitive diagnosis of any mental 
disorders present, to include PTSD, if the 
required DSM-IV criteria are met for that 
disorder.  In evaluating whether the 
Veteran meets the DSM-IV criteria for 
PTSD, only the verified stressors of the 
Veteran's having been attacked off-base 
and his fear of the pole climbing training 
exercise may be considered.


b.  The examiner should then render an 
opinion as to whether it is at least as 
likely as not (that is, to at least a 50-
50 degree of probability) that any 
currently diagnosed mental disorder is 
causally related to the Veteran's period 
of active service, or whether such a 
relationship to service in unlikely (i.e., 
less than a 50-50 probability).  A 
complete rationale for all opinions 
expressed must be provided.

c.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

d.  If the examiner cannot state an 
opinion without resorting to pure 
speculation or remote possibility, he/she 
should so state, and indicate why this is 
the case.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim service connection for 
PTSD, previously claimed as entitlement to 
service connection for bipolar disorder and 
substance abuse.  If the claim remains 
denied, the Veteran and his representative 
should be provided with an SSOC and an 
opportunity to respond.  The case must then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


